Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 12-13 are objected to because of the following informalities:  
In claim 1, line 2, it appears Applicant intended “a radar of the vehicle” to read --a radar device of the vehicle--
In claim 2, line 2, it appears Applicant intended “include radar data” to read --include the radar data--
In claim 12, line 2, it appears Applicant intended “at least one radar” to read --at least one radar device--
In claim 13, line 2, it appears Applicant intended “include radar data” to read --include the radar data--
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman et al. (US PGPub. No. 2020/0055515). 
Regarding claim 1, Herman discloses a method for localizing a vehicle [110], comprising: receiving, by a processor [115], radar data from a radar [116] of the vehicle (¶0024-0025, ¶0028); creating, by the processor, a local map based on the radar data (¶0025, ¶0028); retrieving, by the processor, a map of an environment from a datastore [120] based on a predicted vehicle pose (¶0029); correlating, by the processor, the local map and the retrieved map (¶0029); determining, by the processor, a localized vehicle pose based on the correlating (¶0029); and controlling, by the processor, the vehicle based on the localized vehicle pose (¶0017-0018, ¶0050). 
Regarding claim 11, Herman discloses the method of claim 1, further comprising filtering the radar data based on filtering parameters when creating the local map, wherein the filtering parameters include at least one of dynamic returns, returns with host vehicle speed, radar field of view, and ambiguous returns (¶0046). 
Regarding claim 12, Herman discloses a system for localizing a vehicle [110], comprising: at least one radar [116] that generates radar data associated with an environment of the vehicle (¶0024-0025, ¶0028); and a controller [115] configured to, by a processor [115], receive the radar data, create a local map based on the radar data (¶0025, ¶0028), retrieve a map of the environment from a datastore [120] based on a predicted vehicle pose (¶0029), correlate the local map and the retrieved map (¶0029), determine a localized vehicle pose based on the correlating (¶0029), and control the vehicle based on the localized vehicle pose (¶0017-0018, ¶0050). 
Regarding claim 20, Herman discloses the system of claim 12, wherein the controller is further configured to filter the radar data based on filtering parameters when creating the local map, wherein the filtering parameters include at least one of dynamic returns, returns with host vehicle speed, radar field of view, and ambiguous returns (¶0046). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 8-10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herman as applied to claims 1 and 12 above, and further in view of Yamauchi et al. (US PGPub. No. 2010/0066587). 
Regarding claim 2, Herman discloses the method of claim 1 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), but appears to be silent on the method further wherein the local map is an image map that includes a plurality of cells that include radar data. 
Yamauchi, however, teaches a method for controlling a vehicle that collects radar data to generate a local map for navigation wherein the local map is an image map that includes a plurality of cells that include radar data (Yamauchi ¶0037, ¶0054, ¶0064). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Herman in view of Yamauchi. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Herman to include the method further wherein the local map is an image map that includes a plurality of cells that include radar data, as doing so was a known way of organizing received radar data for later processing and use in navigation, as recognized by Yamauchi (Yamauchi ¶0037, ¶0054, ¶0064). 

Regarding claim 5, Herman in view of Yamauchi teaches the method of claim 4, wherein the weight is based on a distance the vehicle travelled since receiving the radar data (Yamauchi ¶0105).
Regarding claim 8, Herman in view of Yamauchi teaches the method of claim 1 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), but appears to be silent on the method further wherein the correlating comprises computing a similarity metric between the local map and the retrieved map. 
Herman does, however, use a processor to correlate radar data with retrieved map data, which is understood to include at least some type of computation of a “similarity metric” between the local map (based on radar data) and the retrieved map (Herman ¶0029). 
Regarding claim 9, Herman in view of Yamauchi teaches the method of claim 1 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), wherein the retrieved map includes a plurality of grid maps that are associated with a location of the predicted vehicle pose (Yamauchi ¶0081-0086). 
Regarding claim 10, Herman in view of Yamauchi teaches the method of claim 1 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), wherein the retrieved map includes weights that are based on a detection probability distribution function, and wherein the correlating is based on the weights (Yamauchi ¶0049, ¶0082, ¶0085). 
Regarding claim 13, Herman in view of Yamauchi teaches the system of claim 12 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), wherein the local map is an image map that includes a plurality of cells that include radar data (Yamauchi ¶0037, ¶0054, ¶0064), as previously modified in, and with the same motivation as applied in, regard to claim 2, above.
Regarding claim 15, Herman in view of Yamauchi teaches the system of claim 13, wherein the local map includes a computed weight for each cell of the plurality of cells (Yamauchi ¶0108).

Regarding claim 18, Herman in view of Yamauchi teaches the system of claim 12 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), wherein the retrieved map includes a plurality of grid maps that are associated with a location of the predicted vehicle pose (Yamauchi ¶0081-0086).
Regarding claim 19, Herman in view of Yamauchi teaches the system of claim 12 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050), wherein the retrieved map includes weights that are based on a detection probability distribution function, and wherein the controller correlates based on the weights (Yamauchi ¶0049, ¶0082, ¶0085).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Yamauchi as applied to claims 2 and 13 above, and further in view of Riesterer (“UTM - Universal Mercator Geographic Coordinate System”; April 7, 2008; see attached PDF version). 
Regarding claim 3, Herman in view of Yamauchi teaches the method of claim 2 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050; Yamauchi ¶0037, ¶0054, ¶0064), but appears to be silent on the method further wherein each cell of the plurality of cells includes radar cross-section data of the radar data that is transformed into Universal Transverse Mercator coordinates. 
Riesterer, however, teaches that Universal Transverse Mercator coordinates were a common coordinate system for use in mapping during World War II (Riesterer page 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Herman in view of Yamauchi in view of Riesterer. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Herman in view of Yamauchi to include the method further wherein each cell of the plurality of cells includes radar cross-section data of the radar data that 
Regarding claim 14, Herman in view of Yamauchi in further view of Riesterer teaches the system of claim 13 (Herman ¶0017-0018, ¶0024-0025, ¶0028-0029, ¶0050; Yamauchi ¶0037, ¶0054, ¶0064), wherein each cell of the plurality of cells includes radar cross-section data of the radar data that is transformed into Universal Transverse Mercator coordinates (Riesterer page 1), as previously modified in, and with the same motivation as applied in, regard to claim 3, above. 
Allowable Subject Matter
Claims 6-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6 and 16, Examiner deems a method for localizing a vehicle, comprising: receiving radar data from a radar of the vehicle; creating a local map based on the radar data; retrieving a map of an environment from a datastore based on a predicted vehicle pose; correlating the local map and the retrieved map; determining a localized vehicle pose based on the correlating; and controlling the vehicle based on the localized vehicle pose, wherein the local map is an image map that includes a plurality of cells that include radar data, wherein the local map includes a computed weight for each cell of the plurality of cells, and wherein the weight is based on an azimuth angle and a range of the radar data to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include wherein weights of grid cells are based on azimuth angle and range of radar data. 
weight is based on a radar cross-section of the radar data to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include wherein weights of grid cells are based on a radar cross-section of radar data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on 5712726909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669